Case 1:17-cv-00399-MAC-KFG Document 12 Filed 06/23/20 Page 1 of 1 PageID #: 36




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 REGINALD EDWARDS,                                §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:17-CV-399
                                                  §
 CLARA OWENS,                                     §
                                                  §
                 Defendant.                       §

                      MEMORANDUM ORDER ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Reginald Edwards, proceeding pro se, filed this civil rights lawsuit. The court

 referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

 consideration pursuant to applicable laws and orders of this court. The magistrate judge has

 submitted a Report and Recommendation of United States Magistrate Judge recommending this

 lawsuit be dismissed for failure to state a claim upon which relief may be granted.

          The court has received the Report and Recommendation, along with the record, pleadings,

 and all available evidence. No objections were filed to the Report and Recommendation.

                                              ORDER

          Accordingly, the findings of fact and conclusions set forth in the Report are correct and

 the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.

          SIGNED at Beaumont, Texas, this 23rd day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
